        Case 5:04-cv-00373-DPM Document 270 Filed 04/14/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

 JACK GORDON GREENE                                               PETITIONER

 V.                           CASE NO. 5:04CV00373

 DEXTER PAYNE, Director,
 Arkansas Division of Correction                                  RESPONDENT


       RESPONSE TO NOTICE OF SUPPLEMENTAL AUTHORITY

       Comes now the respondent, Dexter Payne, Director, Arkansas Division of

Correction, by and through counsel, Leslie Rutledge, Attorney General, and Karen

Virginia Wallace, Assistant Attorney General, and for his response, states:

      Greene has submitted the opinion in White v. Kentucky, No. 2014-SC-725,

slip op. (Ky. Mar. 26, 2020), as supplemental authority in support of his Motion for

Relief from Judgment. He offers the opinion specifically as additional authority

for the proposition that a person sentenced to death may not waive a potentially

meritorious intellectual-disability claim.

      Throughout over 25 years of court actions and examinations by several

medical professionals, Greene was never diagnosed as intellectually disabled by

any medical expert who examined him. He waived his intellectual-disability claim

after a hearing on his competency to do so in his habeas action, which was decided

in 2016. The habeas denial was affirmed by the United States Court of Appeals
       Case 5:04-cv-00373-DPM Document 270 Filed 04/14/20 Page 2 of 4



for the Eighth Circuit, and the Supreme Court of the United States denied certiorari

in 2017. See Response to Motion for Relief from Judgment (Doc. 266, pp. 1-11).

     As explained in the Response (Doc. 266, pp. 12-30), Greene’s Rule 60(b)

motion is a prohibited second or successive petition; it is untimely, and it does not

demonstrate the extraordinary circumstances that are necessary to reopen a final

judgment under Rule 60(b)(6).

     As for the White opinion now offered by Greene, it is axiomatic that a

Kentucky state court opinion is not binding on this Court. Even when viewed as

potentially persuasive authority, White is inapposite in this Rule 60(b) relief-from-

judgment determination for several reasons.

     White is a direct appeal from a murder conviction for which White received

the death penalty. White, slip op. at 1. Originally, the court affirmed the

conviction and sentence, id., at 2-3, but the Supreme Court of the United States

vacated the judgment and remanded the case for further consideration of White’s

intellectual-disability claim in light of Moore v. Texas, 137 S. Ct. 1039 (2017).

Id., at 2-3. While the case was pending on remand, the Kentucky Supreme Court

in Woodall v. Commonwealth, 564 S.W.3d 1, 2 (Ky. 2018), held that Kentucky’s

statute requiring a showing of an IQ of 70 or less to determine intellectual

disability was unconstitutional under the Eighth Amendment, a holding that

changed the standard under which White’s initial mandatory appeal was reviewed

                                          2
        Case 5:04-cv-00373-DPM Document 270 Filed 04/14/20 Page 3 of 4



and which conceivably could have changed the result of his intellectual-disability

determination based on his IQ test scores. White, at 6-9. After remand, White

made a pro se request for the court to waive his intellectual-disability claim so that

he could move forward with post-conviction proceedings. White, at 1-2. Based

upon the holdings in Moore and Woodall, the court held that White could not

waive his pending intellectual-disability claim and that he had produced enough

evidence to form a reasonable doubt as to his intellectual capabilities to warrant

remand for an evidentiary hearing on that issue. Id., at 2. The court in White

stated, “we need not decide the broader attorney-client question of whether a

defendant can pro se waive any pending or potential claim because we hold that

Atkins v. Virginia, 536 U.S. 304 (2002), and its progeny—extending to Moore—

have placed an absolute bar against imposing the death penalty on the intellectually

disabled.” Id., at 4.

     The factual and procedural differences between the case at bar and White are

obvious. White is a direct appeal; the case at bar is an attempt to reopen a federal

habeas case which has been final for years and which included an unsuccessful

appeal to the Eighth Circuit Court of Appeals and a denial of certiorari by the

Supreme Court of the United States. White raised the intellectual-disability claim

at the trial level and presented evidence there sufficient to warrant a hearing on the

issue, while Greene did not. White had two IQ scores from tests taken before he

                                          3
          Case 5:04-cv-00373-DPM Document 270 Filed 04/14/20 Page 4 of 4



was 18 years old to support his claim; Greene had none. White relies on Moore,

while Respondent has explained in his Response the reasons why Moore is

inapplicable to this case. (Doc. 266, at 18-28) And, as noted in Respondent’s

response to the Rule 60(b) motion (Doc. 266, p. 22), before the competency-to-

waive hearing, Greene’s attorney’s took the position that the question of whether

Greene suffered from intellectual disability as defined by Arkansas law and by

Atkins was irrelevant to whether he was mentally competent to proceed or to waive

his rights. (Doc. 175, at 2)

     Even with White, Greene’s Rule 60(b) motion has no merit. It should be

denied.

      WHEREFORE, Respondent prays this Court deny Greene’s motion for

relief from judgment.


                                      Respectfully submitted,

                                      LESLIE RUTLEDGE
                                      Attorney General


                                      BY: KAREN VIRGINIA WALLACE
                                      Arkansas Bar No. 85043
                                      Assistant Attorney General
                                      Attorneys for Respondent
                                      323 Center Street, Suite 200
                                      Little Rock, Arkansas 7220l-2610
                                      Telephone: (501) 682-8125
                                      Email: karen.wallace@arkansasag.gov


                                         4
